459 F.2d 1391
EASTERN FEDERAL CORPORATION, Plaintiff-Appellant-Cross Appellee,v.ROYAL PARK WEST, INC., et al., Defendants-Appellees-Cross Appellants.
No. 71-3598.
United States Court of Appeals,Fifth Circuit.
June 9, 1972.Rehearing Denied July 13, 1972.

Carl R. Pennington, Jr., Ben H. Wilkinson, Tallahassee, Fla., for appellants.
Joe C. Jenkins, Jr., Charles A. Williams, Jr., Gainesville, Fla., for Royal Park West, Inc., and others.
Jackson Bryan, Palatka, Fla., for Bryan and others.
Before TUTTLE, MORGAN and RONEY, Circuit Judges.
PER CURIAM:


1
There being issues of fact as to damages for resolution by the jury and sufficient evidence to support the jury's verdict under the Boeing Co. v. Shipman1 standard, and the deed having been delivered and conveying property to the grantee in full, unconditional satisfaction of the debt rather than as security to be held for the payment of the debt, under the clear terms of the agreement between the parties, so that there was no mortgage under Florida law,2 we affirm the judgment of the district court in all respects, both as to appeal and cross-appeal.


2
Affirmed.



1
 411 F.2d 365 (5th Cir. 1969)


2
 Florida Statutes Sec. 697.01(1), F.S.A.; Holmberg v. Hardee, 90 Fla. 787, 108 So. 211 (1926); Pilkington v. Rose, 88 Fla. 547, 102 So. 751 (1925)